Citation Nr: 1706156	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Service connection for a low back disorder, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In January 2011, the Board denied the appeal for service connection for a low back disorder.  The Veteran appealed the January 2011 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2011, the Secretary of VA and a representative of the Veteran (parties) filed a Joint Motion for Remand (JMR).  In the JMR, the parties agreed that the May 2009 VA examination report is inadequate because the VA examiner failed to address whether the Veteran's low back disability was aggravated by the service-connected left knee disability.  In a June 2011 Order, the Court vacated and remanded the appeal for service connection for a low back disorder pursuant to the June 2011 JMR.  

In December 2011, pursuant to the JMR, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a VA examination with opinion as to whether the low back disability was aggravated by the service-connected left knee disability.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the December 2011 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

In November 2015, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in orthopedic spine surgery with regard to the claim for service connection for a low back disorder.  In January 2016, the requested VHA opinion was incorporated into the record.  The Veteran and representative were provided with copies of the January 2016 VHA opinion.  The January 2016 VHA opinion remedies any deficiency in the VA medical opinions obtained pursuant to the December 2011 Board remand. 


FINDINGS OF FACT

1. The Veteran has a current lumbar spine disability of degenerative disc disease, intervertebral disc syndrome, and degenerative joint disease with lumbosacral root irritation and chronic low back pain.

2. The current lumbar spine disability was not incurred in service and symptoms of lumbar spine degenerative joint disease were not chronic in service. 

3. Symptoms of lumbar spine degenerative joint disease have not been continuous after service separation.

4. Symptoms of lumbar spine degenerative joint disease did not manifest to a compensable degree within one year of separation from service.

5. The current lumbar spine disability is not causally or etiologically related to service.

6. The current lumbar spine disability was not caused by or increased in severity beyond the natural progress of the disease by the service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include as secondary to service-connected left knee disability, are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an April 2007 letter sent prior to the initial adjudication of the claim for service connection for a low back disorder in September 2007, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board finds that VA satisfied its duties to notify the Veteran.

VA examined the Veteran's lumbar spine in May 2009, March 2014, and May 2015, and obtained an addendum VA medical opinion in June 2015, as well as a VHA medical opinion in January 2016.  The Board finds that, taken together, the above-referenced examination and opinion reports are adequate for the purpose of deciding the appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the etiology of the claimed low back disability.  Taken together the above-referenced VA examination and opinion reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for the medical opinions reached by the VA examiners.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Lumbar spine degenerative joint disease, as a form of arthritis, is a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  See Webster's Medical Desk Dictionary 501 (1986); Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for a low back disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as lumbar spine degenerative joint disease, as a form of arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under 38 C.F.R. § 3.310, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Low Back Disorder

The Veteran contends that service connection for a low back disorder is warranted because the current low back disability is the continuation of a chronic lumbar spine disorder that developed during active service when the Veteran fell down a bank injuring the back and left knee.  Alternatively, the Veteran asserted that the current lumbar spine disability is caused or worsened (aggravated) by the service-connected left knee disability, specifically by an abnormal gait caused by the left knee disability.  The record reflects that the Veteran underwent a lateral meniscectomy of the left knee during service, and service connection has been established for status post lateral meniscectomy of the left knee with early traumatic degenerative joint disease.

The Board finds that the Veteran has a current lumbar spine disability.  The May 2009 VA examination report shows a diagnosis of degenerative joint disease of the lumbosacral spine with lumbosacral root irritation and chronic low back pain.  The May 2015 VA examination reports notes diagnoses of lumbar spine degenerative disc disease and intervertebral disc syndrome. 

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the current lumbar spine disability was not incurred in service, and symptoms of lumbar spine degenerative joint disease were not chronic in service.  An April 1967 service treatment record notes that the Veteran reported back pain for four days just below and medial to the right scapula.  An impression of muscular back pain was noted.  Aside from this service treatment entry, service treatment records are otherwise silent for complaints, treatment, or symptoms of a low back disorder.  The March 1969 service separation physical examination report notes that the Veteran's spine was clinically normal.  On an associated report of medical history, the Veteran denied current symptoms or a history of back pain of any kind.  In this regard, the Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran, as well as contemporaneous medical assessment of the spine.  To the extent that the Veteran now asserts that a chronic lumbar spine disorder developed during active service, to include during combat, the Board finds that the current assertions made for VA compensation purposes are not credible because they are contradicted and outweighed by the more contemporaneous lay and medical evidence, including the Veteran's own statements at service separation. 

The January 2016 VHA examiner opined that it is unlikely that the lumbar spine disability was incurred in service.  In reaching this opinion, the January 2016 VHA examiner reasoned that, with respect to the 1967 report of back pain, service treatment records note that the pain was just below and medial to the right scapula.  The January 2016 VHA examiner explained that, although the pain is in the "back," as opposed to the "front," the term "back" is used in lay terms rather than its medical definition.  The January 2016 VHA examiner opined that it is exceedingly unlikely that this "back pain" medial to the scapula is related to the anatomic spinal column.  The January 2016 VHA examiner further explained that pain in this area can be associated with scapulothoracic bursitis, rhomboid muscle strain, or even a right pectoralis minor, which pulls the scapula forward.  The January 2016 VHA examiner noted that these shoulder (rather than spine) problems are more likely than not to be the cause of the reported pain in 1967.  The January 2016 VHA examiner wrote that these soft tissue problems are typically self-limiting and self-resolving, and that no long-term sequelae would be expected.  

The Board finds that the weight of the lay and medical evidence is against finding that symptoms of lumbar spine degenerative joint disease were continuous after service separation or that symptoms began to manifest to a compensable degree within one year of service separation.  Following service separation, in November 1990, the Veteran sought treatment for left-sided mid-back pain after falling two feet onto a tractor.  A November 1990 private treatment record notes an impression of a flank contusion.  In September 1992, the Veteran sought treatment following a post-service employment-related injury that occurred in August 1992.  At that time after service, the Veteran was employed as a tankerman (barge captain) and was injured when he twisted his back while releasing a tug from the stern of a barge.  See December 1997 private examination report by Dr. A.G.  The Veteran sought treatment from Dr. A.G. for low back pain and was diagnosed with an acute lumbar sprain, spastic paravertebral musculature, degenerative disc disease of the lumbar spine, and restricted mobility of the spine was indicated.  The December 1997 private examination report noted that the Veteran denied a history of back or lower extremity pain prior to the August 1992 post-service injury.  Upon physical examination in December 1997, Dr. A.G. noted stiffness of the Veteran's back with normal gait. 

A February 1996 private examination report for the purpose of establishing Social Security Administration (SSA) disability benefits noted that the Veteran denied any previous history of difficulty with the back or injuries involving the back prior to the August 1992 post-service work-related back injury.  The February 1996 SSA examination report noted that the lumbar spine disability arose as a result of the August 1992 post-service back injury superimposed on degenerative disc disease of the lumbar spine.

As for the Veteran's more recent assertions that he has had low back pain since service separation, the Board finds that these assertions are not credible because the record shows that the Veteran reported different dates of onset of low back pain on different occasions, and such assertions are contradicted by the Veteran's own, more contemporaneous histories, and history given for treatment purposes.  The Board finds that the inconsistencies in the record outlined above weigh against the Veterans' credibility as to the later assertion that he has had back pain since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Accordingly, the Board finds that the Veteran's assertion with respect to having symptoms of a lumbar spine disorder since service separation is not credible because it is contradicted and outweighed by other statements made by the Veteran and made for treatment purposes.  See, e.g., February 1996 SSA examination report; December 1997 private examination report. 

The Board emphasizes that the multi-year gap between discharge from active duty service to when the Veteran sought medical care for a low back disability in 1990 is one factor, considered with other factors in this case, that weighs against continuity of lumbar spine degenerative joint disease symptomatology since service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  As such, the evidence does not demonstrate that symptoms of lumbar spine degenerative joint disease were continuous after service separation, or that symptoms began to manifest within one year of service separation.

As the evidence shows no chronic symptoms of lumbar spine degenerative joint disease in service, continuous symptoms of lumbar spine degenerative joint disease after service separation, or manifestation of lumbar spine degenerative joint disease to a compensable degree within one year of service separation, service connection for a low back disability is not warranted on a presumptive basis.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board finds that the weight of the lay and medical evidence demonstrates that the current lumbar spine disability, which began after service, is not otherwise related to active service.  The December 2012 VA examiner opined that the lumbar spine degenerative joint disease is a progressive condition due to age.  The January 2016 VHA examiner opined that, given the Veteran's age at the time of the 1992 (post-service) injury, there was likely age-appropriate degenerative changes which more likely than not were exacerbated by the August 1992 (post-service) injury.  The January 2016 VHA examiner reasoned that one of the largest clinical studies of lumbar disc disease noted that the average age of patients presenting with lumbar disc herniation that were surgical candidates were 41.7 years old.  Therefore, even in the absence of an injury, the routine wear and tear of daily life could lead to the degenerative changes in the lumbar spine that are currently presented in this Veteran.  The January 2016 VHA examiner explained that the twisting maneuver described in the record with respect to the August 1992 post-service work-related injury is an axial torque maneuver that has been shown to injure intervertebral discs.  The January 2016 VHA examiner wrote that age alone would be sufficient explanation for this Veteran's degenerative lumbar spine findings, and that the August 1992 post-service work-related injury can sufficiently explain the start of this Veteran's lumbar spine problems.   

The Board finds that the January 2016 VHA opinion is highly probative with respect to the theory of service connection for a lumbar spine disability as directly related to service because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the January 2016 VHA opinion provides competent, credible, and probative evidence that supports the finding that the currently-diagnosed lumbar spine disability is not directly related to active service.

Turning to the theory of service connection for a lumbar spine disability as secondary to the service-connected left knee disability, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently-diagnosed lumbar spine disability was not caused or worsened beyond normal progression of the disease (aggravated) by the service-connected left knee disability.

The August 2007 VA knee examination report noted that the Veteran denied limping or using any walking aid such as a cane.  Upon physical examination, a normal gait with no limping was noted.  The May 2009 VA examination report noted that the Veteran walked without any limp and with a fairly normal gait.  No antalgic component was noted upon physical examination.  The May 2009 VA examination report noted that the Veteran did not use any walking aid such as a cane or other assistive device.  The May 2009 VA examiner further noted that the Veteran had a fairly good gait since service separation.  The May 2009 VA examiner opined that the Veteran had a reasonable gait despite the left knee degenerative joint disease and that there was no significant mechanical gait deviation relating to the left knee disability that would cause traumatic degenerative joint disease of the lumbosacral spine.  The May 2009 VA examiner opined that the Veteran's back disability is not the result of the left knee disability. 

The December 2012 VA examination report noted that the Veteran reported an antalgic gait with ambulation due to back pain.  The December 2012 VA examiner opined that the lumbar spine degenerative joint disease and sciatica is a progressive condition due to age and nerve impingement.  The December 2012 VA examiner opined that there was no medical literature found to support a claim that a knee disability can aggravate lumbar spine degenerative joint disease and sciatica. 

The May 2015 VA examination report noted that the Veteran's gait was normal.  The May 2015 VA examiner (in a June 2015 addendum opinion) opined that it is less likely than not that the low back disability was aggravated by the service-connected left knee disability.  The May 2015 VA examiner noted that the December 2012 VA examiner's opinion supported the opinion of a lesser likelihood that the back disability was aggravated by the left knee disability and favored the likelihood of age-related changes. 

The May 2015 VA examiner further noted that, while the Veteran used a back brace for support, there were no assisting devices used for the knees to assist with gait.  The VA examiner noted that recent examination of the knees in May 2015 noted initial/repetitive reduced bilateral knee range of motion with a normal gait suggesting no disturbance in weight-bearing and balance that would have a mechanical effect on the back/spine.  The May 2015 VA examiner opined that, had the left knee disability been severe enough to aggravate the back disability, it would have been expected that the Veteran would have had an antalgic gait and used an assisting device for ambulation.  The May 2015 VA examiner noted that degenerative joint disease is commonly known to be a progressive disorder due to age and a back disability being aggravated by a knee disability is not well established in medical literature.

A May 2014 private treatment record noted an antalgic gait with the Veteran favoring the left lower extremity.  A May 2015 private treatment record noted that the Veteran's gait was mildly antalgic on the right.

The January 2016 VHA examiner opined that it is less likely than not that the low back disability was caused or aggravated (worsened beyond natural progression of the disease) by the service-connected left knee disability.  The January 2016 VHA examiner noted that, while some medical literature indicates that a knee disability theoretically can have biomechanical consequences on the back, it is exceedingly unlikely that this Veteran's low back disability was caused by the left knee disability because of the very clear temporal correlation with the 1992 (post-service) work-related injury.  As stated above, the January 2016 VHA examiner wrote that age alone would be sufficient to trigger or generate this Veteran's lumbar spine degenerative changes.  The January 2016 VHA examiner explained that there are two complementary etiologies for this Veteran's low back disability (age and the 1992 post-service work-related injury) that do not involve the service-connected left knee disability.  

The January 2016 VHA examiner further explained that, for abnormal gait to affect the lumbar spine, the abnormal gait must be of severe magnitude and duration.  The January 2016 VHA examiner noted that, according to a VA knee examination in August 2007, which predates the December 2007 private opinion, there was no report of any gait abnormality, and that the absence of gait abnormality was also noted in a December 1997 medical record.  Therefore, the earliest report of gait abnormality is in 2007 at which time the Veteran was approximately 63 years old.  The January 2016 VHA examiner confirmed the prior statement that age alone would be sufficient explanation for the degenerative lumbar spine findings and that the August 1992 work-related injury can sufficiently explain the start of this Veteran's lumbar spine problems. 

The January 2016 VHA examiner further explained that, given the Veteran's overall symptoms and onset of presentation, it is unlikely that the left knee disability worsened the lumbar spine pathology beyond natural progression of degeneration of the lumbar spine.  The January 2016 VHA examiner wrote that for the left knee disability to result in accelerated degeneration, there would need to be evidence that the lumbar spine disability is premature (which it is not) and the absence of another plausible etiology (which there is).  The January 2016 VHA examiner noted that, while a lumbar spine disability can lead to gait disturbances, the reverse association is not equivalent.  A lumbar spine disability can in some cases lead to abnormalities in the nerves that originate in the spine and travel down to the legs, but an abnormal knee may be compensated by the hip or ankle as well as the spine within normal physiologic limits.  

In a December 2007 private medical opinion, Dr. A.G. noted that he had been treating the Veteran for the back disability since September 1992.  Dr. A.G. noted that the Veteran reported a history of left knee and back injuries during service specifically that, during a combat situation in Vietnam, he "took a tumble" and injured his low back.  The Veteran further indicated that, because the left knee injury imposed an abnormal gait (limp) intermittently, the low back pain had never completely resolved.  Dr. A.G., based on the history of an in-service back injury and continued low back pain since service separation, opined that it is at least as likely as not that the low back disability is related to service and predisposed the Veteran to new and greater disability when the low back was injured during the 1992 work injury.  Dr. A.G. further opined that there is no reasonable medical doubt that the Veteran's current low back disability has been aggravated by the abnormal gait imposed by the service-connected left knee disability.  

The Board finds that the December 2007 private opinion by Dr. A.G. is of no probative value because it is based on a materially inaccurate factual history of in-service incurrence of a low back disability and continued low back since service separation, which the Board has found not credible.  See Reonal, 5 Vet. App. at 46 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  It is the completeness and accuracy of the history rather than the source of the history that determines the adequacy and probative value to the medical report, including any medical opinions that rely on that history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may not disregard a medical opinion solely on the rationale it was based on a history given by the veteran rather than on independent review of the claims file); Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006) (reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that review of the claims file is not a talisman).

The January 2016 VHA examiner also addressed the December 2007 opinion by Dr. A.G. and expressed doubt as to the accuracy of Dr. A.G.'s opinion that there is "no reasonable medical doubt that the Veteran's current low back disability has been aggravated by the abnormal gait imposed by the service-connected left knee disability" when the definition of "aggravated" requires worsening beyond normal progression of the disease.  The January 2016 VHA examiner noted  that Dr. A.G.'s opinion appeared to be based upon an opinion that a tumble in 1967 to 1969 predisposed the Veteran to new/greater disability when the low back was injured during the 1992 work injury.  The January 2016 VHA examiner opined that it is less likely than not that any injury that occurred between 1967 and 1969 predisposed the Veteran to increased low back disability.  The January 2016 VHA examiner reasoned that the onset of symptoms in this Veteran's case occurred at an age that is consistent with normal population data of development of degenerative changes (as opposed to a "premature" problem), that there is documentation of a period of overall mild pain (even if the pain was never completely absent), that the mechanism of the August 1992 work-related injury was sufficient to cause substantial low back disability in isolation, and that the Veteran does not appear to have experienced a greater disability than what would be expected from a torsional injury.  Based on the foregoing, the Board accords high probative value to the January 2016 VHA opinion and no probative value to the December 2007 opinion by Dr. A.G.

In support of the claim, the Veteran has submitted multiple articles with regard to the connection, if any, between an antalgic gait and a lumbar spine disability, specifically: a March 2004 article titled "Limping and Back Pain"; a November 2012 article titled "Lumbar Degenerative Disk Disease"; and a section of an article titled "Gait Disturbances."  The May 2004 article, by Dr. Ian Harrington, concluded that limping can, in some specific instances, cause back pain and aggravate preexisting back pain.  Dr. Harrington explained that with limping there is a shift of the body's center of gravity towards the affected leg that results in lateral bending of the trump towards that side.  Dr. Harrington further explained that, when weight is transferred to the good leg, the repositioning of the center of gravity in the midline is in part due to the pull of the para-lumbar spinal and abdominal musculature on the normal side.  Dr. Harrington noted that the increased muscle pull increased the force transmitted across the lumbar discs and facet joints, which produces a seesaw effect where the disc centers become the centers of rotation for the para-lumbar muscle force.  Dr. Harrington indicated that the repetitive pull of the trunk musculature in time may result in increased wear and tear to the disc segments because the force transmitted across the discus would be greater for an individual who limps than someone with a normal gait, which might cause or aggravate degenerative change (osteoarthritis) of the disc and facet joints.  

The Board finds that March 2004 article lacks probative value because it is a statement of mere possibility and not probability.  See 38 C.F.R. § 3.102 (statements that involve "pure speculation or remote possibility" are not within the range of probability); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (holding that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence).  

Moreover, as stated above, the January 2016 VHA examiner noted that, while the March 2004 discussion paper by Dr. Harrington does indicate that a knee disability theoretically can have biomechanical consequences on the back, it is exceedingly unlikely that this Veteran's low back disability was caused by the left knee disability because of the clear temporal correlation with the 1992 post-service work-related injury.  The January 2016 VHA examiner also stated that age-alone would be a sufficient trigger to generate this Veteran's lumbar degenerative changes. 

The Article titled "Lumbar Degenerative Disk Disease" provides general background with respect to lumbar degenerative disc disease and indicates that the causes are most likely multifactorial, including genetic, environmental, autoimmune, inflammatory, traumatic, infectious, and toxin-induced.  The section of an article titled "Gait Disturbances" merely provides background information about gait disturbance, including the types of gait disturbances.  These two articles do not purport to provide any opinion to help determine the etiology of this Veteran's lumbar spine disability. 

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The articles submitted by the Veteran provide general information regarding a potential relationship between an antalgic gait and a lumbar spine disability; however, the articles do not provide a relationship between a service-connected left knee disability and a lumbar spine disability.  Further, the Board finds these general articles are outweighed by the January 2016 VHA opinion that focused specifically on the Veteran's current lumbar spine diagnoses and specific age and history, including the August 1992 post-service work-related accident, in concluding that the lumbar spine disability was less likely than not caused or aggravated (worsened beyond normal progression of the disease) by the left knee disability.

The Board finds that the above-referenced January 2016 VHA opinion is highly probative with respect to the theory of service connection for a lumbar spine disability as secondary to the service-connected left knee disability because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a thorough rationale for the opinions given.  See Stegall, 11 Vet. App. 268; Barr at 311; Reonal at 461.  Therefore, the Board finds that the above-referenced January 2016 VHA opinion provides competent, credible, and probative evidence that supports the finding that the currently-diagnosed lumbar spine disability is not secondary to the service-connected left knee disability. 

Insomuch as the Veteran asserts that the lumbar spine disability is directly related to service or secondary to the service-connected left knee disability, the Board finds that, under the specific facts of this case that include no chronic symptoms in service and no continuous symptoms after service, the Veteran is not competent to relate the currently-diagnosed lumbar spine disability to active service or the service-connected left knee disability.  While the Veteran is competent to describe current symptoms he experiences at any time or an in-service injury or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as lumbar spine degenerative disc disease with lumbosacral root irritation, degenerative joint disease, and intervertebral disc syndrome, and their relationship to active service, the service-connected left knee disability of status-post lateral meniscectomy with traumatic degenerative joint disease, the aging process, or the 1992 post-service work-related injury.  Rendering such opinions requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the current lumbar spine disability and active duty service, or as secondary to the service-connected left knee disability.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a lumbar spine disability, on direct, presumptive, and secondary service connection theories, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder, to include as secondary to the service-connected left knee disability, is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


